The record in this cause having been considered by the Court, and the foregoing opinion prepared under Chapter 14553, Acts of 1929, adopted by the Court as its opinion, it is considered, ordered and decreed by the Court that this cause be remanded to the lower court with direction that if the interest and that part of the principal debt that is due under the terms of the mortgage together with all taxes on the property be paid within a reasonable *Page 1020 
time to be fixed by the circuit judge after the going down of the mandate, the decree of the circuit court shall stand reversed for appropriate proceedings; otherwise, the said decree of the circuit court will stand affirmed.
TERRELL, C. J., AND WHITFIELD, ELLIS, BROWN AND BUFORD, J. J., concur.
STRUM, J., dissents.